DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/14/2019.
Status of claims in the instant application:
Claims 1-20 are pending.
Priority
The instant application claims benefit of benefit of “62/687,160 filed 06/19/2018”.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/18/2019 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Claim Objections
Claim 13 is objected to because of the following informalities:
	Claim 13 recites, “The system of claim 12, wherein the one or more electronically signed documents are a collection of files of an agreement between at least two use profiles of a network service.”
	It appears that the bolded/underlined element in claim 13 should rather say “user”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 7, 10, 12-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: WO 2017/143435 A1 to VINTILA (hereinafter “VINTILA”) in view of Pat. No.: US 10419209 B1 to Griffin et al. (hereinafter “Griffin”).
Regarding Claim 1. VINTILA discloses A method (VINTILA, Abstract: Systems, methods, and computer-readable media are provided in relation to electronic document platforms …) comprising:
generating one or more electronically signed documents (VINTILA, Para [00168], FIG. 4: … In some embodiments, after the blocks on the distributed ledger at the first node have been generated, an initial condition is for a requesting party such as an applicant and/or an issuer is required to provide a validation/confirmation/signature that the distributed ledger instance reflects the letter of credit. In some embodiments, this condition may be encapsulated in an initial block in the distributed ledger. In some embodiments, the initial condition may or may not be satisfied before the distributed ledger is propagated at 1508 …);
generating one or more tracking hashes by applying a hashing scheme to the one or more electronically [signed] documents (VINTILA, Para [00165], claim 24, FIG. 9 … In some instances, the blocks are arranged to be sequentially dependent such that an earlier block in the chain must be satisfied (e.g. have a recorded transaction) before a subsequent block in the chain can be satisfied. In some embodiments, this may encapsulate conditions which are to be satisfied sequentially. For example, a condition that requires verification that goods were loaded onto a ship at a source location must be satisfied before  a  condition requiring  verification  that  the  goods  arrived  at  a  destination. In some embodiments, sequential conditions may be encapsulated by utilizing cascaded hashes of the keys …; Examiner’s note: condition to check loading/arrival of goods using hashes is tracking with hashes …); and
transmitting, to a storage address of a network blockchain (VINTILA, Para [0061, 0012], FIG. 9, FIG. 15: … In some embodiments, a blockchain implementation is  described  wherein distributed ledger blocks corresponding to conditions of an electronic document are stored on a series of decentralized devices acting as node computing devices each having a copy of the distributed ledger managed on the node computing device  in accordance  with electronic propagation mechanisms (e.g., consensus mechanisms used to effect state transitions in relation to the updating of the nodes such that the distributed ledgers contain the same entries across the decentralized network) that are used to validate and verify transactions/activities  that relate to the satisfaction  or failure  of a conduction  of the electronic document …), a request that comprises the one or more tracking hashes as payload data (VINTILA, Para [00158-00167]: … At 1502, one or more processors at a node 106 or elsewhere in the system 100 receives a request to create a new letter of credit … At 1508, after the blocks on the distributed ledger at the first node have been generated, the processors at the first node generate signals to initiate propagation of the blocks to the rest of the nodes …).
However, VINTILA does not explicitly teach but Griffin from same or similar field of endeavor teaches:
“generating hashes by applying a hashing to signed documents (Griffin, Abstract, FIG. 2A-B: … In a system and methods to verify data integrity and origin authenticity of signed elements in an arbitrary blockchain, a block is signed using a first digital signature algorithm. A hash on the signed first block value is computed … Additionally, to verify the block value, a verification hash is computed on the signed block value of the block of the blockchain, and the verification circuit verifies that the hash from the cryptographic message matches the verification hash …)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Griffin into the teachings of VINTILA because it discloses that “systems and methods for PABS provide technical improvements over existing blockchain systems by enabling entities to each individually preserve integrity and origin authenticity of blockchain content using the respective entities' desired cryptographic algorithms and techniques  (Griffin, Col. [5], Lines [44-49]).”
Regarding Claim 2. The combination of VINTILA-Griffin discloses the method of claim 1, VINTILA further discloses, “wherein the one or more electronically signed documents are a collection of files of an agreement between at least two users of a network service (VINTILA, Para [00066, 00064]: … Accordingly, trade financing documentation may include one or more contractual clauses adapted for modification or acceptance by parties to the transaction, the acceptance  by parties to the transaction evidenced by electronic signatures … A letter of credit is a combination of a bank guarantee issued by a bank upon the request of the buyer in favor of the seller (through an advising bank) and a payment at sight or at a later stage against presentation of documents which conform to specified terms and conditions …).”
Regarding Claim 7. The combination of VINTILA-Griffin discloses the method of claim 1, VINTILA further discloses, “wherein the one or more electronically signed documents comprise a first signed document for an agreement between a set of user profiles of a network service, and a second signed document for a different agreement between a different set of user profiles of the network service (VINTILA, Para [00080]: … System 100 described below, in some embodiments, provides a block-chain based contracting system that is adapted for computationally  administering,  tracking,  and/or auditing the one or more contracts that are represented by the trade financing documentation. System 100 may be provided in a decentralized architecture that is operable to manage trade finance processes for import/export operations by providing in a distributed, private Blockchain ledger network for all supply chain partners, which may encode the documentary instruments for trade finance as smart contracts/ agents, residing on the blockchain network …).”
Regarding Claim 10. The combination of VINTILA-Griffin discloses the method of claim 1, VINTILA further discloses, “wherein the storage address is a receive address VINTILA, Para [00080]: … System 100 described below, in some embodiments, provides a block-chain based contracting system that is adapted for computationally administering, tracking, and/or auditing the one or more contracts that are represented by the trade financing documentation. System 100 may be provided in a decentralized architecture that is operable to manage trade finance processes for import/export operations by providing in a distributed, private Blockchain ledger network for all supply chain partners, which may encode the documentary instruments for trade finance as smart contracts/ agents, residing on the blockchain network …).”
Regarding Claim 12. This is a system claim corresponding to the method of claim 1, hence similarly rejected as claim 1.
**** Note: VINTILA also discloses processor, memory, instructions … (VINTILA, Para [00112, 00152-00153], FIG. 9, FIG, 17]: … Example workflow 1400 may be conducted, for example, on system for providing an electronic document platform including at least a plurality of distributed electronic ledgers, each distributed electronic ledger storing at least one cryptographically linked sequence of records, the system comprising a plurality of distributed computing nodes, each distributed computing node comprising a processor and a computer-readable medium having machine­ readable instructions stored thereon … When the machine-readable instructions  stored  thereon  are  executed  by the processor, cause the processor to, at 1402, host the distributed ledger corresponding to the distributed computing node …).
Regarding Claim 13. This is a system claim corresponding to the method of claim 2, hence similarly rejected as claim 2.
Regarding Claim 18. This is a system claim corresponding to the method of claim 7, hence similarly rejected as claim 7.
Regarding Claim 20. This is a computer readable media (CRM) claim corresponding to method of claim 1, hence similarly rejected as claim 1.
**** Note: VINTILA also discloses processor, memory/storage, instructions … (VINTILA: Para [00112, 00152-00153], FIG. 9, FIG, 17])
Claims 3-6, 8-9, 11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: WO 2017/143435 A1 to VINTILA (hereinafter “VINTILA”) in view of Pat. No.: US 10419209 B1 to Griffin et al. (hereinafter “Griffin”), as applied to claim 2 above, and further in view of Pub. No.: US 2017/0126702 A1 to KRISHNAMURTHY (hereinafter “KRISHNAMURTHY”).
Regarding Claim 3. The combination of VINTILA-Griffin discloses the method of claim 2, VINTILA further discloses, “wherein generating the one or more tracking hashes (VINTILA, Para [0012]: … In any of the above embodiments, the plurality of blocks may be ordered with a cascaded hash such that a second transaction cannot be recorded before a first transaction has been recorded on a distributed ledger …) comprises:
However the combination of VINTILA-Griffin does not explicitly teach, but KRISHNAMURTHY from same or similar field of endeavor teaches:
“generating a plurality of document hashes by generating a document hash for each file in the collection of files (KRISHNAMURTHY, Para [0094]: … See FIG. 9, which illustrates typical elements of a blockchain block. In the simple example shown in FIG. 9, four transactions or "events" E0, E1, E2, E3 are to be encoded in a blockchain block 9001. These events may include a document, its hash, all or part of its verification chain, etc., depending on design choice. Similar to the blocks in FIG. 8, block 9001 includes the hash Prev_hash (H.sub.k-1) derived from the immediately preceding block, the hash value Current_hash (H.sub.k) computed for the current block itself, as well as other chosen data/metadata Other_data; for example, an identifier or even name of the blockchain itself may be included in each block, along with a block ID or series number, etc. In many blockchain implementations, each block also includes a timestamp indicating when it was created or appended or the blockchain …);
 “sorting the plurality of document hashes in a sort order (KRISHNAMURTHY, Para [0094]: … Similar to the blocks in FIG. 8, block 9001 includes the hash Prev_hash (H.sub.k-1) derived from the immediately preceding block, the hash value Current_hash (H.sub.k) computed for the current block itself …);
merging the plurality of document hashes in the sort order (KRISHNAMURTHY, Para [0095]: … In many conventional blockchains, the block will also include as an element the top-level "root" value of a binary hash tree--shown in FIG. 9 as the "Block Hash Tree" --that has, as its lowest level values, a digital representation of each event to be included or otherwise represented in the block. In the illustrated example, events E0-E3 are therefore hashed to yield h0-h3, respectively. These hash values are then in turn pairwise hashed, such that h01=hash(h0, h1) and h23=hash(h2, h3). The root value Rblk of the block hash tree is thus Rblk=hash(h01, h23). In other words, at every level of the tree, each node will have a "sibling" with which it is hashed to yield the value at the next highest level, which is in turn hashed with its sibling, etc., until the top-most root value is reached …); and
generating an envelope hash by applying the hashing scheme to the merged plurality of document hashes (KRISHNAMURTHY, Para [0094-0095]: … The root value Rblk (envelope hash) of the block hash tree is thus Rblk=hash(h01, h23). In other words, at every level of the tree, each node will have a "sibling" with which it is hashed to yield the value at the next highest level, which is in turn hashed with its sibling, etc., until the top-most root value is reached …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KRISHNAMURTHY into the teachings of VINTILA-Griffin because it discloses that “verification lineage method implemented by embodiments of this invention works like an "x-ray" for the data moving from the source to its destination through the data lake by capturing a rich variety of immutable metadata information that is, in the prior art, usually unavailable for inspection and analysis  (KRISHNAMURTHY, Para [0058]).”
Regarding Claim 4. The combination of VINTILA-Griffin-KRISHNAMURTHY discloses the method of claim 3, KRISHNAMURTHY further discloses, “wherein transmitting the one or more tracking hashes to the storage address is performed by transmitting the envelope hash to the storage address of the network blockchain (KRISHNAMURTHY, Para [0074-0075, 0095]: … the values represented by each pair of nodes in the data structure form inputs to a parent node, which then computes a combined output value, for example, as a hash of the two input values from its "children" nodes. Each thus combined output/hash value is then submitted "upward" as one of two inputs to a "grandparent" node, which in turn computes a combined output/hash value for these two inputs, and so on, until a single combined output/hash value is computed for the top node in the gateway … In many conventional blockchains, the block will also include as an element the top-level "root" value of a binary hash tree--shown in FIG. 9 as the "Block Hash Tree" --that has, as its lowest level values, a digital representation of each event to be included or otherwise represented in the block. In the illustrated example, events E0-E3 are therefore hashed to yield h0-h3, respectively. These hash values are then in turn pairwise hashed, such that h01=hash(h0, h1) and h23=hash(h2, h3). The root value Rblk of the block hash tree is thus Rblk=hash(h01, h23). In other words, at every level of the tree, each node will have a "sibling" with which it is hashed to yield the value at the next highest level, which is in turn hashed with its sibling, etc., until the top-most root value is reached …).”
The motivation to further combine KRISHNAMURTHY remains same as in claim 3.
Regarding Claim 5. The combination of VINTILA-Griffin-KRISHNAMURTHY discloses the method of claim 3, KRISHNAMURTHY discloses, “wherein the plurality of document hashes is merged by concatenation (KRISHNAMURTHY, Para [0075]: … the values represented by each pair of nodes in the data structure form inputs to a parent node, which then computes a combined output value, for example, as a hash of the two input values from its "children" nodes. Each thus combined output/hash value is then submitted "upward" as one of two inputs to a "grandparent" node, which in turn computes a combined output/hash value for these two inputs, and so on, until a single combined output/hash value is computed for the top node in the gateway…).”
The motivation to further combine KRISHNAMURTHY remains same as in claim 3.
Regarding Claim 6. The combination of VINTILA-Griffin-KRISHNAMURTHY discloses the method of claim 3, KRISHNAMURTHY discloses, “wherein the sort order ranks the plurality of document hashes in ascending order (KRISHNAMURTHY, Para [0094]: … Similar to the blocks in FIG. 8, block 9001 includes the hash Prev_hash (H.sub.k-1) derived from the immediately preceding block, the hash value Current_hash (H.sub.k) computed for the current block itself, as well as other chosen data/metadata Other_data; for example, an identifier or even name of the blockchain itself may be included in each block, along with a block ID or series number, etc. In many blockchain implementations, each block also includes a timestamp indicating when it was created or appended or the blockchain …).”
The motivation to further combine KRISHNAMURTHY remains same as in claim 3.
Regarding Claim 8. The combination of VINTILA-Griffin discloses the method of claim 7, however it does not explicitly teach, but KRISHNAMURTHY from same or similar field of endeavor teaches:
KRISHNAMURTHY, Para [00079]: … Note that the uppermost tree node 5001 represents the root node of the entire tree structure of nodes junior to it. This will change upon recomputation of a new uppermost core hash value at the end of the next period of accumulating requests and generating signature vectors (also referred to as "data signatures") containing recomputation parameters. In one configuration of the Guardtime signature infrastructure, illustrated in FIG. 6, the core system 5000 combines the sequence of calendar values c.sub.i during each of a series of time intervals ("calendar periods") T.sub.p using a Merkle hash tree 7002 to form a combined uppermost hash value 7001, which will encode information from every calendar value, and thus every digital input record, ever submitted to the infrastructure for signature up to the end of the current calendar period …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KRISHNAMURTHY into the teachings of VINTILA-Griffin because it discloses that “verification lineage method implemented by embodiments of this invention works like an "x-ray" for the data moving from the source to its destination through the data lake by capturing a rich variety of immutable metadata information that is, in the prior art, usually unavailable for inspection and analysis  (KRISHNAMURTHY, Para [0058]).”
Regarding Claim 9. The combination of VINTILA-Griffin-KRISHNAMURTHY discloses the method of claim 8, KRISHNAMURTHY discloses, “wherein the payload data is a batch of hashes including the first tracking hash and the second tracking hash (KRISHNAMURTHY, Para [00079]: … Note that the uppermost tree node 5001 represents the root node of the entire tree structure of nodes junior to it. This will change upon recomputation of a new uppermost core hash value at the end of the next period of accumulating requests and generating signature vectors (also referred to as "data signatures") containing recomputation parameters. In one configuration of the Guardtime signature infrastructure, illustrated in FIG. 6, the core system 5000 combines the sequence of calendar values c.sub.i during each of a series of time intervals ("calendar periods") T.sub.p using a Merkle hash tree 7002 to form a combined uppermost hash value 7001, which will encode information from every calendar value, and thus every digital input record, ever submitted to the infrastructure for signature up to the end of the current calendar period …).”
The motivation to further combine KRISHNAMURTHY remains same as in claim 8.
Regarding Claim 11. The combination of VINTILA-Griffin discloses the method of claim 1, VINTILA further discloses, “further comprising:
receiving a validation request from a client device, the validation request specifying an electronically signed document (VINTILA, Para [00147, 00146]: … Upon the signature of the issuer, a notification (request) may be generated and provided to an advising bank, which may then provide such notification to a seller / beneficiary.  The signature of the seller / beneficiary may be tracked and applied, and a request for payment may be provided, where the seller/ beneficiary's signature may be applied in the blockchain distributed ledger. Upon application of various rules in the blockchain distributed ledger (and satisfaction thereof), a notification may be issued wherein the requested payment may be provided … Signatures, modifications, contract reviews (e.g., by the issuer), are conducted based on the records stored on the blockchain distributed ledger, and the signature of the issuer may also be tracked on the blockchain distributed ledger …);
generating a new hash by applying the hashing scheme to specified electronically signed document (VINTILA, Para [0012]: … In any of the above embodiments, the plurality of blocks may be ordered with a cascaded hash such that a second transaction cannot be recorded before a first transaction has been recorded on a distributed ledger …);
retrieving the payload data from the storage address on the blockchain (VINTILA, Para [00184]: … In some embodiments, the distributed ledger may be a public ledger accessible, stored and/or maintained by all nodes in the system. In some embodiments, a node may receive a status request, and may be configured to query the ledger to identify and report a most recently recorded transaction and/or the status of various conditions of the letter of credit …);” and
However the combination of VINTILA-Griffin does not explicitly teach, but KRISHNAMURTHY from same or similar field of endeavor teaches:
KRISHNAMURTHY, Para [0044, 0043]: … In the examples above, it is assumed that no copy of a document should differ from its "parent" copy. In other words, the signature for Cdc should be identical to the signature for Cd(c+1) … As FIG. 1 shows for USER2, a single user might request verification more than once for a given document; thus, vk1 and vk2 are shown as being associated with the same instance of document i, that is, Ck1. This might be, for example, because the user was working with document Ck1 in two separate sessions, and requested reverification to ensure it had not changed from session to session …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KRISHNAMURTHY into the teachings of VINTILA-Griffin because it discloses that “verification lineage method implemented by embodiments of this invention works like an "x-ray" for the data moving from the source to its destination through the data lake by capturing a rich variety of immutable metadata information that is, in the prior art, usually unavailable for inspection and analysis  (KRISHNAMURTHY, Para [0058]).”
Regarding Claim 14. This is a system claim corresponding to the method of claim 3, hence similarly rejected as claim 3.
Regarding Claim 15. This is a system claim corresponding to the method of claim 4, hence similarly rejected as claim 4.
Regarding Claim 16. This is a system claim corresponding to the method of claim 5, hence similarly rejected as claim 5.
Regarding Claim 17. This is a system claim corresponding to the method of claim 6, hence similarly rejected as claim 6.
Regarding Claim 19. This is a system claim corresponding to the method of claim 8, hence similarly rejected as claim 8.
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	US-PGPUB 2003/0120647 A1 (Aiken et al.): Aiken discloses Methods and related systems for indexing the contents of documents for comparison with the contents of other documents to identify matching content. A method for comparing the contents of a query document to the content on the World Wide Web is set forth. The contents of a query document are indexed and compared to content from the World Wide Web which is continuously retrieved and indexed. The method for indexing may comprise selecting substrings from the document, hashing the substrings to generate a plurality of hash values having a known range of values, selecting certain hash values to save from the generated hash values, and sorting the saved hash values. Methods for selecting certain hash values to save are set forth.
US-PGPUB  2019/0171849 A1 (Assenmacher): Assenmacher discloses A computer-implemented method and a corresponding system of tamper-evident recording of a plurality of service data items are provided. Each service data item is associated with a data item verification fingerprint. A processing routine is conducted, in which an aggregated verification fingerprint is computed from at least a plurality of data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/MAHABUB S AHMED/Examiner, Art Unit 2434


/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434